Citation Nr: 0943109	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  94-42 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an evaluation in excess of 60 percent for 
status post gastrectomy with perforated duodenal ulcer.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1971.

This appeal arises from March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that continued a 60 percent evaluation for 
the Veteran's service-connected status post gastrectomy with 
perforated duodenal ulcer.  This matter was previously before 
the Board in October 1997 and September 2003 at which times 
the case was remanded for additional development.  In October 
2005, the Board denied a rating in excess of 60 percent for 
the Veteran's service-connected status post gastrectomy with 
perforated duodenal ulcer.  Also in this decision the Board 
remanded the issue of entitlement to an effective date 
earlier than April 3, 2001, for the assignment of a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) for the issuance of a 
statement of the case.  See 38 C.F.R. §§ 19.28, 19.29; 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran 
subsequently perfected an appeal with respect to the earlier 
effective date issue and in October 2008 the Board granted 
the Veteran's claim for an effective date earlier than April 
3, 2001, for the TDIU award.  The earlier effective date 
granted was December 8, 2000.  Accordingly, this issue is no 
longer on appeal and will not be further addressed.

With respect to the Board's October 2005 denial of a rating 
in excess of 60 percent for service-connected status post 
gastrectomy with perforated duodenal ulcer, the Veteran 
timely appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Court Order dated 
in August 2008, the Court granted the parties' Joint Motion 
for Remand vacating the issue of entitlement to an evaluation 
in excess of 60 percent for status post gastrectomy with 
perforated duodenal ulcer and remanding the matter to the 
Board.  Thus, the matter is once again before the Board.

In October 2008 additional evidence was added to the record 
after the last supplemental statement of the case and was not 
accompanied by a written waiver of review by the RO in the 
first instance.  See 38 C.F.R. § 20.1304(c).  This evidence 
consists of statements from the Veteran's family attesting to 
the chronic and severe nature of his sickness, to include his 
gastrointestinal disability.  As these statements are 
somewhat general in nature and are essentially redundant of 
the Veteran's own reported more detailed symptoms already of 
record, as contained in his written statements to the RO as 
well as in his medical records, the Board does not find this 
new evidence "pertinent" to the extent that it must first 
be reviewed by the RO.  In other words, there is no prejudice 
to the Veteran is going ahead with a decision at this time 
since the content of the new evidence has essentially already 
been considered in the Veteran's present rating.  Id.  Also, 
in July 2009, the Veteran's representative submitted 
additional argument to the Board in support of the Veteran's 
claim.  However, the Board also received in July 2009 a 
written waiver of review of newly submitted evidence that the 
Veteran signed in April 2009.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's status post gastrectomy with perforated 
duodenal ulcer, which includes dumping syndrome, hypoglycemia 
and B12 and iron deficiencies, is manifested by abdominal 
pain, epigastric tenderness, daily diarrhea, nausea, vomiting 
and reflux, delayed gastric emptying, weight loss, 
malnutrition and weakness.

2.  The Veteran's status post gastrectomy with perforated 
duodenal ulcer does not cause recurring melena, hematemesis 
and is not totally incapacitating.

3.  The Veteran's status post gastrectomy with perforated 
duodenal ulcer is not so exceptional or unusual with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for status 
post gastrectomy with perforated duodenal ulcer are not met 
on either a schedular or extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.113, 4.114, Diagnostic Codes 7305, 7306, 7308 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the 
March 1992 rating denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the Veteran 
regarding these issues in April 2004.  Because the VCAA 
notice in this claim was not provided to the appellant prior 
to the RO decision from which he appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2004 letter, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the appellant to provide 
any evidence in the appellant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to this increased rating 
claim, the Board finds that the appellant is not prejudiced 
by a decision at this time since the claim is being denied.  
Therefore, any notice defect, to include the degree of 
disability or an effective date, is harmless error since no 
disability rating or effective date will be assigned.  
Moreover, the appellant was notified of the disability rating 
and effective date elements in a letter dated in March 2006.

The Board further finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The appellant's service treatment 
records as well as all identified and available pertinent 
medical records have been obtained, to include records from 
the Social Security Administration (SSA).  He was also 
afforded VA examinations during the pendency of this appeal.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
a review of the claims file and all pertinent evidence of 
record and on an adequate physical examination.  Thus, there 
is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  

The appellant was also provided the opportunity to testify at 
a hearing before the Board, but did not request such a 
hearing.  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the appellant with this claim.  
See generally 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board finds that VA has fulfilled its duty 
to notify and assist the appellant in the claim under 
consideration and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

As previously indicated, the Veteran had active service from 
March 1969 to January 1971.  During that time period, the 
Veteran did not report any complaints associated with his 
digestive system disability.  On separation examination 
conducted in January 1971, an examiner noted a normal 
clinical evaluation of the Veteran's abdomen and viscera 
(including hernia).

Following discharge, the Veteran underwent VA examinations 
of, and received VA and private treatment for, his digestive 
system disability and many other disabilities claimed to be 
due to the digestive system disability.

In December 1971, the Veteran sought private treatment for 
indigestion and epigastric pain.  Exploration revealed a 
perforated duodenal ulcer, which necessitated surgery, 
specifically, a gastrectomy, during which a physician closed 
the perforation.  In 1975 and 1976, the Veteran experienced 
upper gastrointestinal bleeds which eventually necessitated 
surgery, specifically, a Billroth II, vagotomy and 
antrectomy.  

In March 1989, the Veteran filed a claim for an increased 
evaluation for his digestive system disability.  

During a VA examination in December 1989, the Veteran 
reported that he had had three attacks of severe stomach and 
bowel pain since March.  He also reported weakness, dizzy 
spells, pain on eating and weight loss, all of which 
interfered with his work.  An upper gastrointestinal series 
revealed no mass or ulcerative disease.  The examiner noted 
no abnormalities and diagnosed status post partial 
gastrectomy.  

Records show that the Veteran received B12 injections in 1989 
and 1990.

During a VA stomach examination conducted in January 1992, 
the Veteran reported abdominal distress despite treatment, 
unrelated to food intake.  The examiner noted that the 
Veteran weighed 122 pounds and was not anemic.  The examiner 
noted no abnormalities other than pain in the upper 
epigastrium region, which lasted 15 minutes daily, once or 
twice yearly.  An upper gastrointestinal series showed no 
ulcerated disease.  An endoscopy showed mild gastritis and a 
hiatal hernia, but no ulcer.  A biopsy of the Billroth II 
anastomosis revealed acute and chronic gastritis and no 
malignancy.  The examiner diagnosed status post partial 
gastrectomy/gastrojejunostomy for duodenal ulcer disease 
1976, stable with medical treatment, and mild gastritis.

During the remainder of 1992, the Veteran continued to 
receive B12 injections and occasionally reported abdominal 
discomfort, nausea and vomiting.  Treatment providers 
occasionally noted gastritis and bloody stools.  One provider 
noted no weight loss.  Another examiner indicated that the 
Veteran was doing well on medication.  In October 1992, the 
Veteran was hospitalized for surgical evaluation due to 
increased abdominal pain, nausea and vomiting.  The Veteran 
denied hematemesis and melena.  Testing revealed a small 
bowel obstruction.  Following treatment with a nasogastric 
tube and intravenous fluids, his pain subsided.  A physician 
advised the Veteran that the same obstruction could recur and 
necessitate surgery in the future.

Since 1992, the Veteran has sought less frequent treatment 
for his service-connected digestive system disability.  
Moreover, during treatment visits, he occasionally reported 
that his condition had improved and that he was doing well on 
medication.

In 1993, treatment providers attributed abdominal pain and 
vomiting to gas pain and indicated that the Veteran was doing 
fairly well.  In June 1994, the Veteran presented to an 
emergency room with complaints of abdominal pain.  A biopsy 
of stomach mucosa showed chronic gastritis, but subsequent 
testing revealed appendicitis. This necessitated an 
appendectomy and follow-up postoperative treatment.  No 
medical provider linked this condition to the Veteran's 
digestive system disability.

In December 1995, the Veteran reported abdominal pain, nausea 
and diarrhea. An examiner diagnosed enteritis (likely viral).  
During an outpatient treatment visit in 1996 for an unrelated 
condition, the Veteran reported that he was working as a 
truck driver, which required him to sit for 12 to 14 hours at 
a time.  During outpatient treatment visits dated from 1994 
to 1997, treatment providers characterized residuals of the 
Veteran's gastrectomy as asymptomatic, improving and stable. 
Despite this, in June 1997, the Veteran was noted to have 
lost 15 pounds over the past two to three months.

In 1998, the Veteran underwent nutritional assessments due to 
complaints of chronic pain and diarrhea.  During these 
assessments, treatment providers noted that the Veteran had 
been severely underweight for in excess of 20 years.

During a VA intestines examination conducted in March 1999, 
the Veteran reported that his dumping syndrome was well 
controlled with medication and that he still had food-related 
vomiting and epigastric pain.  The examiner noted that the 
Veteran weighed 125 pounds and had guarding on examination of 
the abdomen.  Blood work revealed no evidence of anemia or 
iron or B12 deficiency.  An upper gastrointestinal series 
showed a slight prominence in the cricopharyngeus muscle of 
unknown origin and frequent reflux up to the level of the 
thoracic inlet that was very slow to clear.  The examiner 
indicated that, clinically, the Veteran's gastrointestinal 
symptoms were slightly worse, but his back problems kept him 
from working.  He further indicated that the testing revealed 
a potential for increasing esophagitis along with other 
problems.

During outpatient treatment visits dated from 1998 to 2000, 
the Veteran reported abdominal pain and diarrhea rarely.  
Treatment providers noted that the Veteran's diarrhea and 
dumping syndrome were controlled by medication and stable, 
that his weight was stable, and that his B12 deficiency 
necessitated monthly injections.

In November 1999, the Veteran sought private treatment for a 
seizure. On admission to a hospital, he reported that he had 
missed taking his medication. He also reported that nobody 
knew the etiology of his seizures.  The treating physician 
diagnosed seizure with adequate medication dosing secondary 
to probable compliance issues.  The physician did not relate 
the seizure to the Veteran's digestive system disability or 
residuals thereof.

During a VA stomach, duodenum and peritoneal adhesions 
examination conducted in December 2000, the Veteran reported 
that he vomited daily if he ate too much or certain foods, 
regurgitated undigested food, had dark colored stools, took 
iron daily, and was unsure whether he had melena.  He denied 
hematemesis.  He indicated that, after meals, he had dumping 
syndrome.  He also indicated that he occasionally had 
incontinence, irregular bowels, tightness of the stomach 
area, abdominal pain and bad reflux.  The examiner noted that 
the Veteran appeared cachectic, was pale and slightly 
lethargic and weighed 110 pounds.  She diagnosed peptic ulcer 
disease, Billroth II, status post vagotomy and antrectomy 
with residuals including chronic diarrhea and dumping 
syndrome, gastritis, folate deficiency and pernicious anemia 
since Billroth II.  The examiner noted that the Veteran had 
reported a progressive worsening of his condition due to his 
inability to eat certain foods and associated anemia, 
fatigue, weakness and severe pain.  An upper gastrointestinal 
series revealed postoperative changes, esophageal 
dysmotility, no evidence of marginal ulcer or gastric mass, 
and mild gastroesophageal reflux to the level of the lower 
thoracic esophagus.

During a VA stomach, duodenum and peritoneal adhesions 
examination conducted in December 2001, the Veteran reported 
vomiting on a regular basis after meals, a choking sensation 
in the middle of the night, constipation secondary to 
medication for back pain, weakness following diarrhea stools, 
weight loss of 10 pounds, and daily colic, distention and 
nausea.  He denied hematemesis and melena. An examiner noted 
that the Veteran appeared thin, was pale, had slight 
tenderness to deep palpation of the upper quadrants of the 
bowels.  The examiner diagnosed B12 deficiency secondary to 
decreased intrinsic factor, pernicious anemia secondary to 
gastrectomy, treated with B12 injections, required for life, 
Billroth II, completed secondary to perforated duodenal 
ulcer, 1971, gastritis diagnosed in June 1995, folate 
deficiency secondary to Billroth II with no circulatory 
disturbances, diarrhea stools with medication management, and 
anorexia with significant weight loss.  The examiner 
indicated that it was impossible for her to determine a 
correlation between the Veteran's seizure disorder and 
Billroth II, antrectomy and vagotomy based on the records and 
present findings.  She recommended a more thorough workup by 
a gastroenterologist and neurologist.

During a VA stomach, duodenum and peritoneal adhesions 
examination conducted in April 2004, the Veteran reported 
acid reflux, particularly at night, which caused choking, an 
inability to digest food, abdominal pain after meals, 
alternating diarrhea and constipation and a loss of appetite.  
The examiner noted that the Veteran was pale and appeared 
weak.  He identified the site of Veteran's duodenal ulcer and 
indicated that it had not been treated and had not recurred.  
He noted slight discomfort on deep palpation in the left 
lower quadrant and hypoactive bowel sounds.  A barium enema 
of the colon showed status post surgery with multiple clefs 
in the left upper quadrant and suture lines and a non-
obstructive bowel gas pattern.  An air contrast barium enema 
study was limited by persistent air leak around the rectal 
tube.  An evaluation of the hepatic flexure was limited by an 
overlying spinal cord stimulatory.  The Veteran had a normal 
haustral pattern, no focal abnormalities on visual portions 
of the mucosa, no identified encircling mass, free contrast 
flow to the terminal ileum and no abnormality of the terminal 
ileum. The examiner noted that, although the testing was 
limited as described, no abnormalities were evident.  A 
nuclear gastri-emptying study revealed delayed silent mill 
gastric emptying.  The examiner diagnosed perforated duodenal 
ulcer, 1971, status post surgical intervention, gastrectomy, 
1976, secondary to perforated ulcer, healed scarring of the 
abdominal area where surgery occurred, pernicious anemia and 
iron deficiency anemia, which required supplements, 
gastroesophageal reflux disease with current medication 
management, but with poorly controlled symptoms, Billroth II 
with antrectomy and vagotomy, 1976, and esophageal 
dysmotility.  The examiner explained that the Veteran's 
malnutrition and persistent reflux and abdominal pain 
affected his activities.  He further explained that the 
Veteran's decreased energy level, weakness and malnourished 
state would affect his ability to be employed.  The examiner 
elaborated that the Veteran's anemia and fluctuation in 
weight and his weight loss secondary to a poor appetite and 
documented delayed gastric emptying affected his ability to 
perform regularly in a job.  The examiner noted that the 
Veteran weighed 123 pounds and had chronic back pain and a 
history of a seizure disorder.  He indicated that the Veteran 
had other co-morbid states that affected his employability 
significantly, including chronic back pain, status post 
laminectomy, 1996, depression, panic disorder and coronary 
artery disease.

In October 2008, the RO received statements from the 
Veteran's family attesting to how sick he was, to include 
vomiting and experiencing excruciating pain.  

In written argument in July 2009, the Veteran's 
representative asserted that the Veteran had been unemployed 
since 1996 and relayed his assertion that his service-
connected disability had rendered him effectively 
unemployable since he filed his claim for an increased rating 
in 1989.

III.  Analysis

Pertinent Schedular Criteria and Discussion

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R.  Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  If 
VA's adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Effective July 2, 2001, VA amended the regulation governing 
ratings of digestive system disabilities, which include Codes 
7305, 7306 and 7308.  See 66 Fed. Reg. 29,486-489 (May 31, 
2001).  Specifically, VA amended 38 C.F.R. § 4.112, revised 
Codes 7311, 7312, 7343, 7344 and 7345, removed Code 7313, and 
added Codes 7351 and 7354.  

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of the case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000.  In this case, the amendment did not alter 
the language of the Codes pertinent to the veteran's claim; 
therefore, neither version of the regulation is more 
favorable to the veteran.  

As noted above, the amendment altered the language of 
38 C.F.R. § 4.112, which discusses weight loss.  However, as 
discussed below, any weight loss associated with the 
Veteran's digestive system disability is not significant in 
terms of how it affects the evaluation to be assigned that 
disability.  Therefore, neither version of that regulation is 
more favorable to the Veteran.  Under the former version, 
weight loss was deemed important where there was an 
appreciable loss sustained over a period of time, as opposed 
to minor weight loss or a greater loss for a brief period of 
time.  38 C.F.R. § 4.112 (2000).  Under the revised version 
of the regulation, the terms "substantial weight loss," 
"minor weight," "inability to gain weight," and "baseline 
weight" are defined.  38 C.F.R. § 4.112 (2009).

The regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113 
(2009).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

It is evident from the medical evidence outlined above that 
the Veteran's status post gastrectomy with perforated 
duodenal ulcer is productive of dumping syndrome, 
hypoglycemia and B12 and iron deficiencies; and is manifested 
by abdominal pain, epigastric tenderness, daily diarrhea, 
nausea, vomiting and reflux, delayed gastric emptying, weight 
loss, malnutrition and weakness.

This digestive disability has been evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7308.  The criteria under Diagnostic 
Code 7308 provide for a maximum 60 percent evaluation for 
postgastrectomy syndromes, symptoms of nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia.  Id.  
Here, the Veteran is currently receiving the maximum 60 
percent rating for his digestive disability.  As such, a 
rating higher than 60 percent under Diagnostic Code 7308 is 
not available.  Similarly, a higher than 60 percent rating is 
not warranted under Code 7305 for duodenal ulcer since 60 
percent is the highest allowable rating under this code.  

Consideration has also been given to whether the Veteran's 
disability would warrant a higher rating under any other 
relevant diagnostic code.  Looking to Code 7306 for 
(gastrojejunal) ulcer, a higher rating of 100 percent would 
be warranted for pronounced impairment with periodic or 
continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or hematemesis, and 
weight loss.  Totally incapacitating.  While the Board does 
not believe that this code is the most appropriate diagnostic 
code with which to evaluate the Veteran's digestive system 
disability, even assuming otherwise, an analogous rating 
under this code is not warranted as the Veteran's 
gastrointestinal disability does not meet these criteria.  To 
begin with, the evidence does not show hematemesis or melena.  
Rather, the Veteran specifically denied hematemesis and 
melena during his October 1992 hospitalization for small 
bowel obstruction.  He also denied hematemesis during a 
December 2000 VA examination and said he was "unsure" 
whether he had melena.  At a subsequent VA examination in 
December 2001, he again denied melena and hematemesis.  Also, 
while there is no disputing that the Veteran's 
gastrointestinal symptoms negatively impact his activities of 
daily living, there is simply no evidence that such symptoms 
render him totally incapacitated.  

Moreover, as the Veteran's digestive disability is not 
reflective of cirrhosis of the liver, primary biliary 
cirrhosis or cirrhotic phase of sclerosing cholangitis under 
Diagnostic Code 7312, or ulcerative colitis under Code 7323, 
consideration of a higher rating under these codes is not 
warranted.  Furthermore, as the disability has not resulted 
in complete loss of sphincter control or stricture of the 
anus and rectum requiring colostomy, a higher rating under 
Code 7332 or Code 7333 is not warranted.  Also, the Veteran's 
digestive disability has not been shown to result in copious 
and frequent fecal discharge (as contrasted with constant or 
frequent fecal discharge) to warrant a higher rating under 
Diagnostic Code 7330.  

As for the Veteran's seizure disorder as a residual of his 
service-connected gastrointestinal disability, the RO most 
recently adjudicated this issue in a June 2008 rating 
decision.  In this decision the RO reopened the Veteran's 
claim of entitlement to service connection for seizures, to 
include as secondary to his service-connected post 
gastrectomy syndrome, and denied the claim on the merits.  
Thus, the Veteran's seizure disorder is not considered when 
evaluating his service-connected gastrointestinal disability.

The Board has considered the Court's holding in Hart, supra.  
However, at no time during the period the Veteran's claim for 
increase has been pending has the Board found the Veteran's 
digestive disability to have undergone varying and distinct 
levels of severity.  Therefore, for all the foregoing 
reasons, the Board finds that the claim for a schedular 
rating higher than 60 percent for digestive disability must 
be denied.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the- doubt doctrine is 
not applicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  

Put another way, the threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for that service-connected disability are inadequate.  
This is accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

The Veteran's attorney has requested that the Board award an 
extraschedular evaluation in this case prior to December 8, 
2000, the effective date of the grant of a TDIU.  In the 
instant case, records from SSA show that the Veteran was 
awarded disability benefits effective in August 1996 due to a 
back disability and depression.  According to these records, 
the Veteran had been working as a truck driver until August 
1996 when he injured his back in a lifting accident at work.  
Although the Veteran included a stomach ulcer operation, 
seizures, severe hypoglycemia and B-12 deficiency as his 
disabling conditions when he filed his paperwork with SSA, 
the SSA decision and underlying medical records only 
attribute his unemployability to his back disability and 
depression.  Consideration has been given to an October 1992 
VA progress note that reflects the Veteran's complaints of 
nausea, feeling of fullness after eating, heartburn, and 
chronic diarrhea for over 10 years since the Billroth II 
procedure.  This progress note goes on to state that most of 
the Veteran's problems, to specifically include, "Dumping 
Syndrome" and motility disorder resulting in early 
satiety/full feeling, were likely secondary to his Billroth 
II procedure.  However, there is no indication from this 
progress note that these symptoms affect the Veteran's 
employment, to specifically include any indication of 
"marked interference" with employment.  

Consideration has also been given to the Veteran's assertion 
in his March 1992 Notice of Disagreement that he was aware 
that disability evaluations are determined by average earning 
capacity and that his earnings in 1991 were "way below 
earning capacity".  As is evident from above, this 
regulatory language refers to the criteria for schedular 
evaluations (emphasis added).  See 38 U.S.C.A. § 1155; 38 
C.F.R.  Part 4.  In other words, the criteria and ratings 
assigned under the pertinent diagnostic codes reflect average 
impairment in earning capacity resulting from such diseases 
or injures and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Thus, the Veteran's presently 
assigned 60 percent rating contemplates his impairment in 
earning capacity.  In terms of extraschedular consideration, 
the fact that the Veteran had low earnings in 1991 does not 
by itself support a finding that the evidence presents such 
an exceptional disability picture that the available 
schedular ratings for that service-connected disability are 
inadequate.  This is especially so in light of other evidence 
such as a January 1996 progress note indicating that the 
Veteran's gastrointestinal symptoms had improved, and the 
March 1999 VA examiner's opinion that, while finding that the 
Veteran's gastrointestinal symptoms had slightly worsened, 
the problem that kept him out of employment was his severe 
spondylosis of the lumbosacral spine.  

In terms of "frequent periods of hospitalization", the 
evidence shows that the Veteran was hospitalized in October 
1992 for small bowel obstruction.  Assuming that the nature 
of this hospitalization is related to the Veteran's service-
connected gastrointestinal disability, this one 
hospitalization does not constitute "frequent periods of 
hospitalization" as is specified under 38 C.F.R. §  3.321.  
While the Veteran was also hospitalized in June 1994 for 
appendicitis and an appendectomy, this condition is not a 
recognized residual of the Veteran's service-connected 
gastrointestinal disability.  

By comparing the Veteran's current gastrointestinal 
disability level and symptomatology to the Rating Schedule, 
the Board finds that the degree of disability is contemplated 
by the Rating Schedule and the assigned schedular rating is, 
therefore, adequate and no referral for an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

An evaluation in excess of 60 percent for status post 
gastrectomy with perforated duodenal ulcer is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


